DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 9/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The present application has an extensive and complicated priority history.  The earliest date that which the features as claimed have support appears to be from provisional application 61/786,793 filed on 3/15/2013. 

Election/Restrictions
Claims 1 - 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the claim includes “tuning said circuit at least one electronic assembly within said cavity…”  It is not clear what is being tuned - the circuit or the at least one electronic assembly within said cavity of said housing.
Regarding claim 22, the claim includes “performed by and over frit process”.  It is not clear what this feature is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 15 - 16 are rejected under pre-AIA  35 U.S.C. 102(a) and pre-AIA  35 U.S.C. 102(e) as being anticipated by Mattes et al. (US 2012/0197155).
Regarding claim 15, Mattes et al. teaches (Figure 7C) a method of making a circuit comprising: providing a housing 598 that defines a cavity and an opening; positioning at least one electrode 556 on a lid wafer, wherein said lid wafer 578 includes a first surface and an opposite second surface wherein said at least one electrode 556 is positioned on said second surface; positioning at least one electrode (ball) on a base wafer 540, wherein said base wafer 540 includes a first surface and an opposite second surface wherein said at least one electrode is positioned on said first surface; bonding a portion of said first surface of said base wafer 540 to said second surface of said lid wafer 578 to form said sensor; and inserting at least one electronic assembly 585 within said cavity of said housing 598; bonding said sensor to said opening of said housing 598 wherein said base wafer 540 is positioned entirely within said cavity defined by said housing 598.
Regarding claim 16, Mattes et al. teaches that the said at least one electrode 556 on said second surface of said lid wafer 578 includes slots or otherwise breaks that result in a non-continuous solid area.  The feature of “for preventing the formation of eddy currents during use of the sensor” is an intended result.  The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).

Allowable Subject Matter
Claims 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 17, which includes bonding the sensor to the housing prior to inserting the at least one electronic assembly within said cavity of said housing.  The interpretation of Mattes et al. above includes that the at least one electronic assembly 585 is attached to the lid wafer, therefore, the reference cannot teach claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is believed the following references also teach a broadest reasonable interpretation of claim 15: Kuo et al. (US 8,536,663, specifically Figure 16) and Nakatani et al. (US 2011/0108933, specifically Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813